Citation Nr: 1139760	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  06-15 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for hepatitis.

2. Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active service from December 1943 to February 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In a July 2008 decision, the Board, in part, denied the Veteran's claims of entitlement to service connection for hepatitis and Meniere's disease.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in November 2009, the Court vacated the portion of the Board's decision that denied service connection for these two issues and remanded the case.  In essence, the Court stated that the "Board provided an inadequate statement of reasons or bases for its determination that the duty to assist had been fulfilled."  See Memorandum Decision, page 1.  

In November 2010, the Board remanded the case to the RO for further evidentiary development.  A review of the file shows that the requested development has not been substantially accomplished.  Hence, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the November 2009 Memorandum Decision, the Court stated that "the Board provided an inadequate statement of reasons or bases for its determination that the duty to assist had been fulfilled when it did not discuss whether [the Veteran] had demonstrated good cause for missing his scheduled VA examinations."  It was further stated that "the Board should have ordered a new examination or explained why it could proceed to decide the claim in the absence of such examination."  Id.

As previously noted in the November 2010 remand, the Veteran had been scheduled for multiple VA examinations that were to take place on November 30, 2005.  In an October 2005 statement, the Veteran's attorney stated that the Veteran's medical conditions, combined with the winter weather, rendered him incapable of traveling 260 miles to attend those examinations, and he failed to report to them.  It was concluded that the Veteran had demonstrated "good cause" for his failure to report and the RO was instructed to schedule him for additional examinations during the warm weather months.  

In a March 2011 statement, the Veteran indicated that due to his disabilities, he was not able to travel to Omaha unassisted.  He requested alternate arrangements so he could attend his scheduled examinations.  The Veteran was scheduled for examinations in April 2011, but the Veteran canceled them.  In a June 2011 Report of Contact, the Veteran reported that he had not been able to appear for his scheduled VA examination because he did not have a ride to VA.  The Veteran advised that he would be in Omaha on July 15, 2011 and July 18, 2011, and requested that examination be rescheduled for one of those dates.  In a July 2011 note, it was reported that a VA employee had spoken to the Veteran's spouse with regard to rescheduling the Veteran's appointments from "the 16th to the 30th."  The Veteran's spouse reported that they had a yard sale that day and could not attend.  The RO concluded that a yard sale was not good cause to set up another examination and the file was returned to the Board without the examinations being conducted.  

The provisions of 38 C.F.R. § 3.655 provide that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for an examination scheduled in conjunction with an original claim, the claim shall be denied.  38 C.F.R. § 3.655 (2011) (emphasis added).  The Veteran did not fail to report to an examination that was being scheduled; it was merely stated that one of the proffered dates would not be convenient due to a scheduling conflict.  The RO's conclusion that the response did not satisfy the "good cause" standard was incorrect.  

In accordance with the Court's Memorandum decision, the Board has determined that the Veteran should be afforded VA examinations in conjunction with these claims and these examinations must be accomplished.  The Veteran has indicated a willingness to attend the examinations although due to his extensive disabilities, some scheduling accommodations are necessary.  

Once the Secretary undertakes an effort to provide a Veteran with an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, a remand is required.  Additionally, since the cold weather months are quickly approaching, these examinations should be conducted as soon as possible.  

Finally, the Board also observes that the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he/she cannot passively wait for it in circumstances where he/she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Significant resources are utilized to schedule veterans for examinations in conjunction with their claims.  The Veteran should promptly respond to requests for information and provide several possible dates and times for the scheduling personnel so they can accomplish the Board's directives.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain the Veteran's VA and private treatment records from January 2011 to the present.  All records so obtained should be associated with the Veteran's claims folder.  

2.  The RO should contact the Veteran to ascertain a suitable date, time and location for the requested examinations.  If the Veteran does not wish to attend any examinations in conjunction with these claims he should be asked to provide a signed statement to that effect.  

3.  The RO should then schedule the Veteran for a VA examination, to be conducted in an other than "winter weather" month, to obtain an opinion with supporting rationale as to whether the Veteran has Meniere's disease, and, if so, whether this disability is at least as likely as not (50 percent probability or greater) related to his military service to include acoustic trauma.  If the Veteran is found not to have Meniere's disease, the examiner should reconcile the negative clinical finding with the diagnosis contained in a July 31, 2008 clinical progress note from the Tri Valley Health System.  The claims folder must be made available for review by the examiner in conjunction with the examination.  A report should be prepared and associated with the Veteran's VA claims folder.  

4.  The RO should schedule the Veteran for a VA examination, to be conducted in an other than "winter weather" month, to provide an opinion with supporting rationale, as to whether the Veteran's has any residuals of hepatitis, and, if so, whether these residuals are at least as likely as not (50 percent probability or greater) related to his military service.  The examiner must reconcile his/her opinion with the Veteran's service treatment records which reflect that he was treated for moderately severe, acute, infectious hepatitis with jaundice, in March 1945 and April 1945.  The claims folder must be made available for review by the examiner in conjunction with the examination.  A report should be prepared and associated with the Veteran's VA claims folder.  

5.  The RO should ensure that all requested development has been fully accomplished and then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

